Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 9/1/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 6, 10, 14-15, 18 has/have been amended;
Claim(s) 1-20 is/are presently pending.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib (US 20110288605 A1; 11/24/2011; cited in previous office action) in view of Hill (US 20070049842 A1; 3/1/2007).
Regarding claim 1, Kaib teaches a system, comprising: 
a plurality of sensors distributed in an array and adapted to measure physiological data of a patient when in direct contact with the patient (Fig. 1A-1F).
Kaib does not teach a fabric cover having a surface configured to have the patient placed thereon, wherein the plurality of sensors are distributed across and integrated into the surface of the fabric cover, and wherein the surface of the fabric cover is sized such that the patient is smaller than the fabric cover and the patient is repositionable on the surface of the fabric cover.
Note that Kaib teaches fabric cover with integrated sensors ([0069]; [0072]; Fig. 1A-1F). However, Hill teaches in the same field of endeavor (Abstract; Fig. 2; Fig. 9b; [0049]) a fabric cover having a surface configured to have the patient placed thereon (Fig. 9b), wherein the plurality of sensors are distributed across and integrated into the surface of the fabric cover (Fig. 9b, 212; [0049]; [0071]-[0072]), and wherein the surface of the fabric cover is sized such that the patient is smaller than the fabric cover and the patient is repositionable on the surface of the fabric cover (Fig. 9b; [0049]; [0071]-[0072]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kaib to include these features as taught by Hill because this enables measurement from bed instead of clothing ([0049]; [0071] “alternative to using the wearable bed clothing”). 
In the combination of Kaib and Hill, Kaib teaches a dynamic selection switch communicatively coupled to the plurality of sensors (Fig. 2A; [0013]); 
a plurality of acquisition channels communicatively coupled to the dynamic selection switch (Fig. 2A; [0013]; [0090]; [0099]); 
a processor communicatively coupled to the dynamic selection switch (Fig. 9; [0099]) and configured with executable instructions in non-transitory memory that when executed cause the processor to: 
select a subset of sensors from the plurality of sensors (Fig. 5; [0075]; [0089]-[0090]; [0099]); 
control the dynamic selection switch to connect the subset of sensors to the plurality of acquisition channels (Fig. 5; Fig. 9; [0075]; [0089]-[0090]; [0099]); and 
acquire, from the subset of sensors via the plurality of acquisition channels, the physiological data of the patient (Fig. 5; [0075]; [0089]-[0090]; [0099]).
Regarding claim 2, in the combination of Kaib and Hill, Kaib teaches wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to control the dynamic selection switch to dynamically connect different subsets of sensors from the plurality of sensors to the plurality of acquisition channels while monitoring the patient (Fig. 5; Fig. 9; [0075]; [0089]-[0090]; [0099]).
Regarding claim 3, in the combination of Kaib and Hill, Kaib teaches wherein, to dynamically connect different subsets of sensors to the plurality of acquisition channels while monitoring the patient, the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to: 
detect a loss of signal from a first sensor in the subset of sensors connected to an acquisition channel of the plurality of acquisition channels while monitoring the patient (Fig. 6; [0036]-[0037]; [0104]); 
control the dynamic selection switch to connect a second sensor of the plurality of sensors to the acquisition channel (Fig. 6; [0036]-[0037]; [0104]), the second sensor of the plurality of sensors positioned adjacent to the first sensor in the subset of sensors in response to detecting the loss of the signal (Fig. 6; [0077]); and 
acquire, from the second sensor via the acquisition channel, the physiological data of the patient (Fig. 6; [0036]-[0037]; [0077]; [0104]).
Regarding claim 4, in the combination of Kaib and Hill, Kaib teaches wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to evaluate signal strength from each sensor of the plurality of sensors to determine which sensors are in direct contact with the patient (Fig. 5-6; [0079]), and select the subset of sensors from the plurality of sensors based on the evaluated signal strength of each sensor of the plurality of sensors ([0075]).
Regarding claim 5, in the combination of Kaib and Hill, Kaib teaches further comprising at least one transmission channel communicatively coupled to the dynamic selection switch (Fig. 2B-2C; [0050]-[0051]; [0067]), wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to: 
select at least one driven sensor from the subset of sensors ([0067]); 
control the dynamic selection switch to connect the at least one driven sensor to the at least one transmission channel ([0067]); and 
transmit, to the at least one driven sensor via the at least one transmission channel, at least one driven signal comprising one or more of a driven common-mode output signal for reducing common-mode interference ([0066]-[0067]; [0074]; [0115]; the driven ground electrode of the reference serves this purpose) or a respiratory signal modulation signal for respiratory signal modulation.
Regarding claim 7, in the combination of Kaib and Hill, Kaib teaches wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to: 
select two sensors from the subset of sensors with a greatest physical distance between the two sensors relative to relative distances of other sensor pairings in the subset of sensors ([0076]-[0077]); 
control the dynamic selection switch to connect the two sensors to the plurality of acquisition channels (Fig. 9; [0077]); and 
acquire, from the two sensors via the plurality of acquisition channels, the physiological data of the patient (Fig. 6; Fig. 9; [0077]; [0104]).
Regarding claim 8, in the combination of Kaib and Hill, Kaib teaches wherein the processor is further configured with executable instructions in the non-transitory memory that when executed cause the processor to generate and output a notification of an insufficient number of sensors responsive to the subset of sensors comprising fewer than a threshold number of sensors (Fig. 7; [0007]-[0008]; [0091]; [0099]; [0104]; the reference teaches that when there is too much noise or fall-off, an alarm is issued).
Regarding claim 9, in the combination of Kaib and Hill, Kaib teaches wherein each sensor of the plurality of sensors comprises a lead for acquiring an electrocardiogram (Fig. 1A-1F; Fig. 5-6; [0008]), and wherein the physiological data comprises the electrocardiogram (Fig. 5-6).
Regarding claim 10, Kaib teaches an apparatus, comprising: 
a dynamic selection switch communicatively coupled to a plurality of sensors and a plurality of acquisition channels (Fig. 5; Fig. 9; [0075]; [0089]-[0090]; [0099]), the dynamic selection switch configured to dynamically connect a subset of sensors of the plurality of sensors to the plurality of acquisition channels for acquiring physiological data of a patient via the sensors (Fig. 5; Fig. 9; [0075]; [0089]-[0090]; [0099]).
Kaib does not teach a fabric cover having a surface configured to have the patient placed thereon, wherein the plurality of sensors are distributed across and integrated into the surface of the fabric cover, and wherein the surface of the fabric cover is sized such that the patient is smaller than the fabric cover and the patient is repositionable on the surface of the fabric cover.
Note that Kaib teaches fabric cover with integrated sensors ([0069]; [0072]; Fig. 1A-1F). However, Hill teaches in the same field of endeavor (Abstract; Fig. 2; Fig. 9b; [0049]) a fabric cover having a surface configured to have the patient placed thereon (Fig. 9b), wherein the plurality of sensors are distributed across and integrated into the surface of the fabric cover (Fig. 9b, 212; [0049]; [0071]-[0072]), and wherein the surface of the fabric cover is sized such that the patient is smaller than the fabric cover and the patient is repositionable on the surface of the fabric cover (Fig. 9b; [0049]; [0071]-[0072]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kaib to include these features as taught by Hill because this enables measurement from bed instead of clothing ([0049]; [0071] “alternative to using the wearable bed clothing”). 
Regarding claim 11, in the combination of Kaib and Hill, Kaib teaches wherein the dynamic selection switch is further communicatively coupled to a transmission channel (Fig. 2B-2C; [0050]-[0051]; [0067]), and wherein the dynamic selection switch is configured to dynamically connect a sensor of the plurality of sensors to the transmission channel for transmitting a driven signal via the transmission channel to the sensor (Fig. 2B-2C; [0050]-[0051]; [0067]).
Regarding claim 12, in the combination of Kaib and Hill, Kaib teaches wherein the dynamic selection switch is communicatively coupled to a processor (Fig. 4; Fig. 9), wherein the dynamic selection switch dynamically connects the subset of sensors to the plurality of acquisition channels responsive to receiving a command from the processor indicating the subset of sensors of the plurality of sensors (Fig. 4; Fig. 9).
Regarding claim 13, in the combination of Kaib and Hill, Kaib teaches wherein the plurality of sensors are spaced apart in a sensor array (Fig. 1A-1F), and wherein the dynamic selection switch is further configured to, in response to a skin impedance measured by a sensor of the subset of sensors connected to an acquisition channel of the plurality of acquisition channels dropping below a threshold impedance, automatically connect an adjacent sensor of the plurality of sensors to the acquisition channel, the adjacent sensor positioned adjacent to the sensor of the subset of sensors in the sensor array (Fig. 6; [0036]-[0037]; [0077]; [0104]).
Regarding claim 15, Kaib teaches a method, comprising: 
selecting a subset of sensors from a plurality of sensors (Fig. 5; [0075]; [0089]-[0090]; [0099]); 
the plurality of sensors integrated into a fabric cover and adapted to measure physiological data of a patient when in direct contact with a patient (Fig. 1A-1F; [0069]; [0072]). 
Kaib does not teach the fabric cover having a surface configured to have the patient placed thereon, wherein the plurality of sensors are distributed across and integrated into the surface of the fabric cover, and wherein the surface of the fabric cover is sized such that the patient is smaller than the fabric cover and the patient is repositionable on the surface of the fabric cover.
Note that Kaib teaches fabric cover with integrated sensors ([0069]; [0072]; Fig. 1A-1F). However, Hill teaches in the same field of endeavor (Abstract; Fig. 2; Fig. 9b; [0049]) a fabric cover having a surface configured to have the patient placed thereon (Fig. 9b), wherein the plurality of sensors are distributed across and integrated into the surface of the fabric cover (Fig. 9b, 212; [0049]; [0071]-[0072]), and wherein the surface of the fabric cover is sized such that the patient is smaller than the fabric cover and the patient is repositionable on the surface of the fabric cover (Fig. 9b; [0049]; [0071]-[0072]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kaib to include these features as taught by Hill because this enables measurement from bed instead of clothing ([0049]; [0071] “alternative to using the wearable bed clothing”). 
In the combination of Kaib and Hill, Kaib teaches controlling a dynamic selection switch to connect the subset of sensors to a plurality of acquisition channels (Fig. 5; Fig. 9; [0075]; [0089]-[0090]; [0099]); and 
acquiring, from the subset of sensors via the plurality of acquisition channels, the physiological data of the patient (Fig. 5; [0075]; [0089]-[0090]; [0099]).
Regarding claim 16, in the combination of Kaib and Hill, Kaib teaches further comprising evaluating operating conditions for each sensor of the plurality of sensors to determine which sensors of the plurality of sensors are in direct contact with the patient, wherein the subset of sensors comprise the sensors in direct contact with the patient (Fig. 6; [0036]-[0037]; [0077]; [0104]).
Regarding claim 17, in the combination of Kaib and Hill, Kaib teaches further comprising selecting the subset of sensors from the plurality of sensors based on relative positions of each sensor of the plurality of sensors ([0076]-[0077]; [0104]).
Regarding claim 19, in the combination of Kaib and Hill, Kaib teaches further comprising selecting a driven sensor from the plurality of sensors, controlling the dynamic selection switch to connect the driven sensor to a transmission channel, and transmitting, to the driven sensor via the transmission channel, a driven common- mode output signal to reduce common-mode interference ([0066]-[0067]; [0074]; [0115]; the driven ground electrode of the reference serves this purpose).
Regarding claim 20, in the combination of Kaib and Hill, Kaib teaches further comprising selecting a new driven sensor from the plurality of sensors responsive to operating conditions of the driven sensor indicating that the driven sensor is not in direct contact with the patient, controlling the dynamic selection switch to connect the new driven sensor to the transmission channel, and transmitting, to the new driven sensor via the transmission channel, the driven common-mode output signal ([0066]-[0067]; [0074]; [0115]; the driven ground electrode of the reference serves this purpose).

Claim(s) 6, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib and Hill as applied to claims 1, 10, 15 above, and further in view of Jain (US 20160287128 A1; 10/6/2016).
Regarding claim 6, the combination of Kaib and Hill teaches wherein the patient is positioned against the surface of the fabric cover during monitoring of the patient (Kaib Fig. 1A-1F; Hill Fig. 9b), wherein the patient is positioned on top of a platform or mattress and the fabric cover is in the form of a platform or mattress cover (Hill Fig. 9b). 
The combination of Kaib and Hill does not teach wherein the plurality of sensors and the dynamic selection switch are configured so as to measure physiological data of the patient as the patient moves around on the surface of the fabric cover. Note that Hill does teach being able to obtain data as the patient moves around (Hill [0075] “regardless of the position of the patient”). However, Jain teaches in the same field of endeavor (Abstract; Fig. 3; [0020]; [0062]; [0069]) wherein the plurality of sensors and the dynamic selection switch are configured so as to measure physiological data of the patient as the patient moves around on the surface of the fabric cover (Fig. 13a-Fig. 14; [0062]; [0074]-[0075]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kaib and Hill to include these features as taught by Jain because this enables obtaining an appropriate ECG signal by selecting the appropriate sensors based on body position (Fig. 14; [0074]-[0075]).
Regarding claim 14, the combination of Kaib and Hill teaches wherein the dynamic selection switch connects a sensor of the plurality of sensors to at least one acquisition channel of the plurality of acquisition channels (Kaib Fig. 9; [0075]; [0089]-[0090]; [0099]), wherein the patient is positioned on top of a platform or mattress and the fabric cover is in the form of a platform or mattress cover (Hill Fig. 9b).
The combination of Kaib and Hill does not teach wherein the plurality of sensors and the dynamic selection switch are configured so as to measure physiological data of the patient as the patient moves around on the surface of the fabric cover. Note that Hill does teach being able to obtain data as the patient moves around (Hill [0075] “regardless of the position of the patient”). However, Jain teaches in the same field of endeavor (Abstract; Fig. 3; [0020]; [0062]; [0069]) wherein the plurality of sensors and the dynamic selection switch are configured so as to measure physiological data of the patient as the patient moves around on the surface of the fabric cover (Fig. 13a-Fig. 14; [0062]; [0074]-[0075]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kaib and Hill to include these features as taught by Jain because this enables obtaining an appropriate ECG signal by selecting the appropriate sensors based on body position (Fig. 14; [0074]-[0075]).
Regarding claim 18, the combination of Kaib and Hill teaches further comprising selecting a new subset of sensors from the plurality of sensors responsive to detecting loss of signal from at least one sensor of the subset of sensors, and controlling the dynamic selection switch to connect the new subset of sensors to the plurality of acquisition channels (Kaib Fig. 6; [0036]-[0037]; [0077]; [0104]), wherein the patient is positioned on top of a platform or mattress and the fabric cover is in the form of a platform or mattress cover (Hill Fig. 9b).
The combination of Kaib and Hill does not teach wherein the plurality of sensors and the dynamic selection switch are configured so as to measure physiological data of the patient as the patient moves around on the surface of the fabric cover. Note that Hill does teach being able to obtain data as the patient moves around (Hill [0075] “regardless of the position of the patient”). However, Jain teaches in the same field of endeavor (Abstract; Fig. 3; [0020]; [0062]; [0069]) wherein the plurality of sensors and the dynamic selection switch are configured so as to measure physiological data of the patient as the patient moves around on the surface of the fabric cover (Fig. 13a-Fig. 14; [0062]; [0074]-[0075]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Kaib and Hill to include these features as taught by Jain because this enables obtaining an appropriate ECG signal by selecting the appropriate sensors based on body position (Fig. 14; [0074]-[0075]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792